Appellant was convicted of aggravated assault, and his punishment assessed at a fine of $250 and sixty days imprisonment in the county jail.
There are no bills of exception in the record to the admissibility or rejection of any testimony. Neither does any statement of facts accompany the record, consequently no question is presented in the motion for new trial we can review. A number of special charges were requested, but without the evidence before us we can not say whether or not they should have been given.
The judgment is affirmed.                           Affirmed. *Page 227